                Case 1:19-cr-00444-RMB Document 49 Filed 06/21/21 Page 1 of 1
                                                U.S. Department of Justice
       [Type text]
                                                United States Attorney
                                                Southern District of New York
                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007



                                                             June 21, 2021

       VIA ECF

       The Honorable Richard M. Berman
       United States District Court
       Southern District of New York
       United States Courthouse
       500 Pearl Street
       New York, New York 10007

               Re:    United States v. Dupont, 19 Cr. 444 (RMB)

       Dear Judge Berman:

               A status conference is scheduled in the above-captioned case for Wednesday, June 23,
       2021, at 12:00 p.m. Earlier today, June 21, 2021, the parties jointly filed a letter in connection
       with the “Related Case Policy,” set forth in Rule 50.3.2 of the Local Rules of the United States
       District Courts for the Southern and Eastern Districts of New York (the “Joint Letter”) (Dkt. 48).

               Because the Joint Letter is pending before this Court and before the court presiding over
       the defendant’s other case in this District, 19 Cr. 791 (ER), the parties jointly and respectfully
       request that the status conference currently scheduled for June 23 be adjourned sine die until the
       Joint Letter is ruled upon. As soon as the Joint Letter is adjudicated, the parties would expect to
       write to the Court to request a new date and time for an appearance.

Conference is adjourned to 7/13/21 at 9:30 am.               Respectfully submitted,

                                                             AUDREY STRAUSS
                                                             United States Attorney

                                                       By:
                                                             Alex Rossmiller
                                                             Assistant United States Attorney
                                                             Tel.: (212) 637-2415

     6/23/21
       Cc: Zawadi Baharanyi, counsel to defendant (via ECF)
